Per Curiam : Allen sold Payne the furniture of a hotel in Kankakee city, which Allen had been occupying, and the unexpired portion of his lease. This suit is brought by Payne on the ground that he did not receive all the furniture he purchased. Allen, on the other hand, insists, not only that he delivered all the furniture he sold, but that Payne is indebted to him for the services of himself and family after Payne took possession, and for money received by Payne at the time of the county fair, which money was to be divided between them. The jury gave Payne a verdict. No question of law is presented by this record, and we car. not set aside the verdict as against the evidence. This was very contradictory. The parties were both sworn under the recent statute and contradicted each other in their testimony. It was for the jury to determine which was best entitled to belief or best supported by the other witnesses. A question is made here on the admissibility of the testimony of Mrs. Payne. Ho exception was at the time taken to the ruling of the court, and the point is, therefore, not before us. Judgment affirmed.